 Case 1:19-cv-00001-MN Document 42 Filed 08/12/20 Page 1 of 8 PageID #: 213




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

 VERNON MONTGOMERY,                          )
                                             )
                       Plaintiff,            )
                                             )
               v.                            )   C.A. No. 19-001 (MN)
                                             )
 MANDY ONUOHA, et al.,                       )
                                             )
                       Defendants.           )

                                    MEMORANDUM OPINION

Vernon Montgomery, James T. Vaughn Correctional Center, Smyrna, Delaware. Pro Se Plaintiff.

Robert B. Young, Esquire, REGER RIZZO & DARNALL, Dover, Delaware, Delaware. Counsel for
Defendant Mandy Onuoha.

Stephen M. Ferguson, Deputy Attorney General, DELAWARE DEPARTMENT              OF   JUSTICE,
Wilmington, Delaware. Counsel for Defendant Jacob Payton.




August 12, 2020
Wilmington, Delaware
     Case 1:19-cv-00001-MN Document 42 Filed 08/12/20 Page 2 of 8 PageID #: 214




NOREIKA, U.S. District Judge:

         Plaintiff Vernon Montgomery (“Plaintiff”), who appears pro se and was granted

permission to proceed in forma pauperis, is an inmate at the James T. Vaughn Correctional Center

(“JTVCC”) in Smyrna, Delaware.        He filed this lawsuit pursuant to 42 U.S.C. § 1983.1   (D.I. 3).

The operative pleading consists of the original Complaint and its amendments.          (D.I. 3, 7, 8).

Before the Court are Defendants’ motions to dismiss and/or to conduct an evidentiary hearing on

the issue of exhaustion and Plaintiff’s motion to hold Defendants in contempt for

misrepresentation.    (D.I. 27, 28, 40).

I.       BACKGROUND

         The operative pleading raises excessive force and/or failure to protect or intervene claims

under the Eighth and/or Fourteenth Amendments, the alleged incident having occurred on

November 29, 2018.       (D.I. 3, 7, 8). Plaintiff alleges that at the time of the incident he was a

pretrial detainee.   (D.I. 8).   On the form complaint, Plaintiff checked “no” in answering the

question, “is the grievance process completed.” (D.I. 3 at 8; D.I. 7 at 8).    He goes on to explain

that the grievances he submitted were returned “unprocessed” with the explanation that staff moves

are referred to Captain Dotson.        (D.I. 3 at 8; D.I. 7 at 8).      A service order issued on

May 30, 2019.     (D.I. 9).

         Defendants move to dismiss pursuant to Fed. R. Civ. P. 12(b)(6) or, in the alternative, for

an evidentiary hearing on the issue of exhaustion of administrative remedies.          (D.I. 27, 28).

Plaintiff opposes.




1
         When bringing a § 1983 claim, a plaintiff must allege that some person has deprived him
         of a federal right, and that the person who caused the deprivation acted under color of state
         law. West v. Atkins, 487 U.S. 42, 48 (1988).


                                                  1
  Case 1:19-cv-00001-MN Document 42 Filed 08/12/20 Page 3 of 8 PageID #: 215




II.     LEGAL STANDARD

        Because Plaintiff proceeds pro se, his pleading is liberally construed and his Complaint,

“however inartfully pleaded, must be held to less stringent standards than formal pleadings drafted

by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007).            When presented with a motion to

dismiss for failure to state a claim pursuant to Rule 12(b)(6), district courts conduct a two-part

analysis.       Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009).             First, the Court

separates the factual and legal elements of a claim, accepting “all of the complaint’s well-pleaded

facts as true, but [disregarding] any legal conclusions.”         Id. at 210-11.      Second, the Court

determines “whether the facts alleged in the complaint are sufficient to show . . . a ‘plausible claim

for relief.’”     Id. at 211 (quoting Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009)).

        “To survive a motion to dismiss, a civil plaintiff must allege facts that ‘raise a right to relief

above the speculative level on the assumption that the allegations in the complaint are true (even

if doubtful in fact).’” Victaulic Co. v. Tieman, 499 F.3d 227, 234 (3d Cir. 2007) (quoting Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)).        Dismissal under Rule 12(b)(6) is appropriate

if a complaint does not contain “sufficient factual matter, accepted as true, to ‘state a claim to relief

that is plausible on its face.’”    Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570); see

also Fowler, 578 F.3d at 210.        A claim is facially plausible “when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Iqbal, 556 U.S. at 678. The Court is not obligated to accept as true “bald

assertions” or “unsupported conclusions and unwarranted inferences.” Morse v. Lower Merion

Sch. Dist., 132 F.3d 902, 906 (3d Cir. 1997); Schuylkill Energy Res., Inc. v. Pennsylvania Power

& Light Co., 113 F.3d 405, 417 (3d Cir. 1997).       Instead, “[t]he complaint must state enough facts

to raise a reasonable expectation that discovery will reveal evidence of [each] necessary element”




                                                    2
  Case 1:19-cv-00001-MN Document 42 Filed 08/12/20 Page 4 of 8 PageID #: 216




of a plaintiff’s claim.     Wilkerson v. New Media Tech. Charter Sch. Inc., 522 F.3d 315, 321

(3d Cir. 2008) (internal quotation marks omitted).          In addition, a court may consider the

pleadings, public record, orders, exhibits attached to the complaint, and documents incorporated

into the complaint by reference. Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322

(2007).

III.      DISCUSSION

          Plaintiff submitted three grievances pertaining to the alleged excessive force and/or failure

to protect incident:      one on November 29, 2018, one on November 30, 2018, and one on

December 3, 2018.          (D.I. 29 at 10-12).    The November 30, 2018 grievance specifically

complains that Plaintiff was sprayed with chemicals by one of the defendants, while the other

defendant laughed about it, and the grievance seeks damages for violations of Plaintiff’s

constitutional rights. (D.I. 29 at 10). All three grievances were assigned the same Grievance

No. 430777.       (Id. at 10-12).   The grievances were returned unprocessed on December 3, 2018,

under the heading of “Other” and the statement, “All (3) grievances are staff issues.      They were

forwarded to Capt. Dotson.” (D.I. 29 at 9; D.I. 30 at 5).      On December 14, 2018, Plaintiff asked

for a grievance appeal form with the notation “no informal resolution accepted by grievant!”

(D.I. 30 at 5).

          A day earlier, on December 13, 2020, Plaintiff had submitted another grievance,

No. 432283, to get an answer from Captain Dotson so that he could exhaust his administrative

remedies.     (D.I. 29 at 3).   The grievance was returned unprocessed under the heading “Other”

and with an attached paragraph that states, “any issues with staff should be corresponded to Capt.

Dotson.     In grievance #430777 you were informed that all of these concerns were forwarded to

Capt. Dotson.      Also any issue in reference to money or finances have to be filed through the court




                                                   3
  Case 1:19-cv-00001-MN Document 42 Filed 08/12/20 Page 5 of 8 PageID #: 217




system.   The grievance office does not have anything to do with restitution.” (D.I. 30 at 7).

       Defendants argue that dismissal is appropriate because in the original Complaint Plaintiff

checked “no” in response to the question “Is the grievance process complete.” They also argue

that Plaintiff commenced this action without affording JTVCC ample opportunity to fully

investigate the grievance.   Alternatively, Defendants would like an evidentiary hearing or limited

discovery to resolve the issue.

       The Prison Litigation Reform Act (“PLRA”) provides that “[n]o action shall be brought

with respect to prison conditions under section 1983 or any other Federal law, by a prisoner

confined in any jail, prison, or other correctional facility until such administrative remedies as are

available are exhausted.” 42 U.S.C. § 1997e(a); see Porter v. Nussle, 534 U.S. 516, 532 (2002)

(“[T]he PLRA’s exhaustion requirement applies to all inmate suits about prison life, whether they

involve general circumstances or particular episodes, and whether they allege excessive force or

some other wrong.”). The PLRA requires only “proper exhaustion,” meaning exhaustion of those

administrative remedies that are “available.” Woodford v. Ngo, 548 U.S. 81, 93 (2006).

Because an inmate’s failure to exhaust under PLRA is an affirmative defense, the inmate is not

required to specially plead or demonstrate exhaustion in his complaint. Jones v. Bock, 549 U.S.

199 (2007). Failure to exhaust administrative remedies must be pled and proved by the defendant.

Ray v. Kertes, 285 F.3d 287, 295 (3d Cir. 2002).

       Exhaustion applies, however, only when administrative remedies are “available.”            See

Ross v. Blake, __ U.S. __, 136 S. Ct. 1850 (2016).       Administrative remedies are not available

when the procedure “operates as a simple dead end--with officers unable or consistently unwilling

to provide any relief to aggrieved inmates,” where it is “so opaque that it becomes, practically

speaking, incapable of use,” or “when prison administrators thwart inmates from taking advantage




                                                  4
  Case 1:19-cv-00001-MN Document 42 Filed 08/12/20 Page 6 of 8 PageID #: 218




of a grievance process through machination, misrepresentation, or intimidation.” Id. at 1859-60.

“Just as inmates must properly exhaust administrative remedies per the prison’s grievance

procedures, prison officials must strictly comply with their own policies.”              Downey v.

Pennsylvania Dep’t of Corr., __ F.3d __, 2020 WL 4432605, at *3 (3d Cir. Aug. 3, 2020) (citing

Shifflett v. Korszniak, 934 F.3d 356, 367 (3d Cir. 2019) (“[W]e hold that [the PLRA] requires strict

compliance by prison officials with their own policies.”).   “But ‘[w]hen an administrative process

is susceptible [to] multiple reasonable interpretations, . . . the inmate should err on the side of

exhaustion.’” Id. (quoting Ross, 136 S. Ct. at 1859).

       In seeking dismissal Defendants refer to Plaintiff’s “no” answer that administrative

remedies were not exhausted, but make no reference to the fact that the grievances were returned

as non-grievable.   Defendants also argue that Plaintiff did not exhaust because he did not write

to the Security Superintendent or the Warden and did not afford JTVCC ample time to complete

an investigation because Plaintiff filed the original complaint less than 30 days after the incident

occurred.

       Here, Plaintiff submitted a grievance, it was returned as non-grievable and then he

submitted a second grievance in an effort to appeal the first grievance that was returned as non-

grievable, only to be told that he should “correspond with Captain Dotson” and “that all of his

concerns were forwarded to Captain Dotson”, and that any of Plaintiff’s references to money or

finances had to be filed in the court system. Defendants’ position does not address how Plaintiff

was to proceed with a grievance that was returned as non-grievable and that he attempted to appeal

even though it was non-grievable, or how he was to exhaust his administrative remedies after being

told by the grievance office that Plaintiff’s remedy lay with the courts and not the grievance office.




                                                  5
    Case 1:19-cv-00001-MN Document 42 Filed 08/12/20 Page 7 of 8 PageID #: 219




Nor do the 2013 or the 2017 Inmate Grievance Procedure Policy No. 4.4 provide guidance. 2         See

e.g., D.I. 27-1 at Ex. A at VI.A.4; Ex. B. at VI.3. (“Policies that have their own formal appeal

mechanisms are not grievable under this policy.”); Ex. A at V.I.B.1.b (“in the event the grievance

relates to the conduct of a staff member, the grievance will be rejected and forwarded to the

individual’s immediate supervisor for investigation.”); Ex. B at VI.3a. (“Staff Investigation. To

request that the actions of security staff be investigated, inmates submit requests in writing to the

area Supervisor/Unit Commander.”). 3

        In light of the foregoing, the Court finds that Defendants have not met their burden to prove

that Plaintiff failed to exhaust his administrative remedies.   The exhibits indicate that Plaintiff’s

grievances were returned as unprocessed.           It is evident that Plaintiff had no available

administrative remedies and, therefore, the exhaustion requirement need not be met. Accordingly,

Defendants’ motions to dismiss will be denied.

IV.     MOTION FOR SANCTIONS

        Plaintiff asks the Court to hold the Delaware Department of Justice (“the DOJ”) or the

Delaware Department of Correction (“the DOC”) in contempt and award Plaintiff $1,000 as a

whistleblower. (D.I. 40). Plaintiff notes that the Court was advised that Defendant Corporal

Mandy Onuoha’s employment with the DOC was terminated, and contends this is not true and that

Onuoha works in the infirmary at JTVCC.




2
        The Court refers to the 2013 policy but finds it inapplicable in light of the more recent 2017
        policy and the fact that the incident occurred in 2018.

3
        The section does not address what the process is when the grievance is returned as non-
        grievable and forwarded on as “staff issues.” In addition, this section is inapplicable given
        that Plaintiff did not request an investigation. Rather, he complained that he was sprayed
        with chemicals by one correctional officer while the other correctional officer laughed.


                                                  6
  Case 1:19-cv-00001-MN Document 42 Filed 08/12/20 Page 8 of 8 PageID #: 220




        On August 7, 2019, the DOJ sought counsel for Onuoha due to a conflict of interest.

(D.I. 12).   The motion referred to Onuoha’s termination of employment from the DOC on

February 26, 2019. (Id.). Plaintiff alleges misrepresentation by the DOJ or the DOC because

Onuoha allegedly is currently employed at JTVCC.

        The motion will be denied. The Court was advised of a conflict of interest in granting the

DOJ’s motion for counsel for Onuoha and was provided documentation that Onuoha’s

employment had been terminated. The motion was filed one year ago, in August 2019, and it is

unknown to the Court if Onuoha has regained employment with the DOC or if he works for a

contract medical provider which may be likely because Plaintiff states he saw Onuoha in the

infirmary. Regardless, Onuoha was provided counsel due to a conflict of interest and not based

upon his employment or termination of employment with the DOC.

V.      CONCLUSION

        For the above reasons, the Court will:   (1) deny Defendants’ motions to dismiss (D.I. 27,

28); and (2) deny Plaintiff’s motion to hold Defendants in contempt (D.I. 40).

        An appropriate order will be entered.




                                                 7
